Citation Nr: 1333126	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left foot bunionectomy.

2.  Entitlement to an initial compensable rating for a right foot bunion. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from March 1983 to October 1988. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in part, continued a 10 percent evaluation for residuals of a left foot bunionectomy.  The Veteran filed a notice of disagreement (NOD) in January 2008 and was provided with a Statement of the Case (SOC) in September 2009.  The Veteran perfected his appeal with an October 2009 VA Form 9.  

The Board previously remanded the case for development in January 2012.  The Board notes that the issues of entitlement to service connection for a vision disorder, degenerative disc disease of the lower back, right foot disorder, and left knee disorder were previously before the Board but subsequently granted by the RO in March 2013.  In September 2013, the Veteran filed a timely notice of disagreement with the rating assigned for his right foot disorder, and raised a TDIU claim due to service connected disorders.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further development regarding that notice of disagreement will be addressed in the remand section below in light of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated May 2009 to September 2012.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary in order to fairly adjudicate the appeal.  

Pursuant to the Board's remand instructions, the Veteran was afforded another VA examination in January 2013.  The examiner diagnosed the Veteran with metatarsalgia, hammertoes, and hallux valgus of the left foot.  However, the examiner did not comment on whether the metatarsalgia and hammer toes were related to the Veteran's service-connected residuals of a left foot bunionectomy.  The Board notes that thereafter a May 2013 VA treatment record shows a diagnosis of bunion deformity with hallux valgus and resultant hammertoes with associated metatarsalgia.  The examiner opined that it was more likely than not that the metatarsalgia was due to the retrograde pressure exerted from the bunion and hammertoe deformities.  However, it is unclear from the VA treatment record which foot the examiner is referring to because in describing the bilateral foot disorder, hammer toes were only noted to be affecting the right foot.  The examiner also reported that the Veteran had "severe flatfoot deformity."  As such, the Board finds that an addendum opinion is necessary to address all the symptomatology associated with all the diagnoses of the left foot and assess all the left foot disorders that are associated with the service-connected residuals of a left foot bunionectomy.  

Additionally, as stated, in March 2013 the RO granted service connection for a right foot bunion and assigned a noncompensable rating.  In a September 2013 statement, the Veteran disagreed with the evaluation and asserted that his right foot condition was severe.  The RO has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Veteran stated in his September 2013 NOD that he is unable to work due to his service-connected foot disorders.  Also, the January 2013 VA examiner stated that with his severe foot condition, it is not possible for the Veteran to sustain gainful employment.  The Board finds that the AMC/RO should consider in the first instance whether the Veteran is entitled to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the January 2013 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion.  In light of the May 2013 VA treatment record in which the examiner provided a diagnosis of bunion deformity with hallux valgus and resultant hammertoes with associated metatarsalgia but did not specify whether this affected the right, left, or both feet, the examiner is asked whether in fact the Veteran's service connected left and right bunion deformity results in hammertoes with associated metatarsalgia in both the left and right foot. 

Also, the examiner is asked whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's "severe flatfoot deformity" as described by the May 2013 VA treating examiner is (i) caused by or (ii) aggravated by his service-connected bunion deformity (to include any associated hammertoes and metatarsalgia if found to be related).  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's flatfoot deformity found prior to aggravation; and (b) the increased manifestations proximately due to the service connected bunion deformity (to include any associated hammertoes and metatarsalgia if found to be related).  

If any of the above questions cannot be addressed without having the Veteran undergo another examination, then the Veteran should be scheduled for another examination.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  
      
2. The AMC/RO must issue an SOC addressing the matter of entitlement to an initial compensable rating for a right foot bunion.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

3. Provide the Veteran with VCAA notice on the issue of entitlement to TDIU.

4. Conduct any development necessary and consider in the first instance whether the Veteran is entitled to a TDIU.

5. After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

